Citation Nr: 1825957	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for severe end-stage hypertrophic arthritis with derangement of the right hip, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetic neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for ulcerations, right foot, claimed as secondary to diabetes mellitus.  

7.  Entitlement to service connection for ulcerations, left foot, claimed as secondary to diabetes mellitus.  

8.  Entitlement to service connection for left Charcot foot, claimed as ankle condition and vascular problems, claimed as secondary to diabetes mellitus.

9.  Entitlement to service connection for vascular problems of the left lower extremity, claimed as secondary to diabetes mellitus.

10.  Entitlement to service connection for vascular problems of the right lower extremity, claimed as secondary to diabetes mellitus.

11.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to diabetes mellitus.

12.  Entitlement to service connection for degenerative joint disease of the right knee, claimed as secondary to diabetes mellitus. 

13.  Entitlement to service connection for a left ankle condition, claimed as secondary to diabetes mellitus.  

14.  Entitlement to service connection for a right ankle condition, claimed as secondary to diabetes mellitus.  

15.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran had active duty service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In March 2016, the Board reopened the Veteran's claim for service connection for diabetes mellitus and remanded the Veteran's claims for further development.  Additional records were obtained to the extent possible and a medical opinion was obtained.  There has been substantial compliance with the March 2016 Board remand decision.

In March 2017, the Veteran wrote to the Board indicating that he no longer wanted to have representation in his appeal.  Accordingly, the Veteran is unrepresented in this matter.

The Veteran submitted additional relevant evidence subsequent to an October 2016 supplemental statement of the case without a waiver.  For all substantive appeals received on or after February 2, 2013, any evidence submitted to the Board shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  38 U.S.C. § 7105(e) (2012).  As the Veteran filed his VA Form 9, Substantive Appeal, in this matter in June 2014 a waiver is unnecessary.


FINDINGS OF FACT

1.  The Veteran first developed diabetes mellitus several years after discharge from service and this disability is not related to service.

2.  The Veteran first developed a right hip disability, diabetic neuropathy of the lower extremities, diabetic retinopathy, ulcerations of the feet, left Charcot foot, vascular problems of the lower extremities, degenerative joint disease of the knees, disability of the ankles, and erectile dysfunction more than a year after discharge from service and none of these disabilities are related to service.

3.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for severe end-stage hypertrophic arthritis with derangement of the right hip, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for diabetic neuropathy of the right lower extremity, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).   

4.  The criteria for service connection for diabetic neuropathy of the left lower extremity, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).   

5.  The criteria for service connection for diabetic retinopathy, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).   

6.  The criteria for service connection for right foot ulcerations, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).     

7.  The criteria for service connection for left foot ulcerations, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).      

8.  The criteria for service connection for left Charcot foot, claimed as an ankle condition and vascular problems, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).     

9.  The criteria for service connection for vascular problems of the left lower extremity, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

10.  The criteria for service connection for vascular problems of the right lower extremity, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

11.  The criteria for service connection for degenerative joint disease of the left knee, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

12.  The criteria for service connection for degenerative joint disease of the right knee, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

13.  The criteria for service connection for a left ankle condition, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

14.  The criteria for service connection for a right ankle condition, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

15.  The criteria for service connection for erectile dysfunction, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs), service personnel records, VA treatment records, and private treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Law and Regulations

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131 (2012). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diabetes mellitus and arthritis may be presumed to have been incurred or aggravated if diabetes or arthritis is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Diabetes Mellitus

The Veteran maintains the he is entitled to service connection for diabetes mellitus.  He has claimed that his diabetes first manifested during service.  He has also claimed that he developed diabetes mellitus due to exposure to Agent Orange during service.  

Service treatment records reflect that the Veteran complained of weight gain in June 1977.  He reported that he was on a weight loss program, that he was a runner and that he lifted weights every night.  He said that he had been drinking a lot of water.  A July 1977 entry in the service treatment records noted that a glucose tolerance test was completed.  The service treatment records do not reflect a diagnosis of diabetes.   

Private hospital records, submitted by the Veteran in December 2016, reveal that the Veteran was diagnosed with diabetes in December 1983.  A January 1984 treatment record noted that the Veteran had adult onset diabetes mellitus.  

An April 1985 Lovelace Medical Center record notes that the Veteran reported that he had be diagnosed as having diabetes 1.5 years prior.  An October 1985 treatment record indicated a two year history of diabetes.  Another October 1985 treatment record noted that that the Veteran had adult onset diabetes and had carried the diagnosis for about three years.  The Veteran reported a history of one hospitalization for ketoacidosis at the time of diagnosis.  An October 1987 treatment record from Lovelace Medical Center noted that the Veteran was borderline diabetic.  The Veteran reported that he had been on glyburide in the past.  

On VA examination in January 2001, the Veteran reported that he was first diagnosed with diabetes when he was in the Navy.  The Veteran reported that he was transferred to Norfolk Naval Station for medical care.  He reported treatment for diabetes mellitus since that time.  The examiner noted that the Veteran brought service records which showed that he was worked up for diabetes, but the records did not show that diabetes was diagnosed.  The Veteran reported current VA treatment for diabetes mellitus.  The examiner diagnosed diabetes mellitus but did not provide an opinion regarding etiology.   

VA outpatient treatment records dated in September 2002 show that the Veteran reported a history of diabetes since 1974.  A March 2003 VA treatment record shows that the Veteran reported a history of diabetes since 1979.

The file contains a copy of a May 2009 Joint Services Records Research Center (JSRRC) memorandum which states that JSRRC has found no exposure to herbicides based on equipment used in Vietnam.  

In August 2009, the Veteran was provided a VA endocrinology consult and the Veteran reported that he had been diagnosed with diabetes mellitus at age 10.  

In a December 2010 written statement, the Veteran asserted that he was exposed to Agent Orange aboard the U.S.S. Josephus Daniels.  He stated that he worked on an overhaul of the ship at the Naval shipyard in Portsmouth.  The Veteran asserted that the ship had been in Da Nang Harbor in Vietnam and was therefore contaminated by Agent Orange.  The Veteran stated that he was treated for diabetes during service.  The Veteran stated that he was treated for a diabetic coma in 1981 at Las Cruces Memorial Hospital.  

An October 2011 statement from a VA physician noted diabetes mellitus, diagnosed in 1998.  

In October 2011, a longtime friend of the Veteran wrote that he remembered the Veteran having problems with his blood sugar when he was working aboard the ship.  He said that he could verify that the Veteran had suffered from diabetic problems ever since he left the Navy.  There was no doubt in his mind that the Veteran's diabetes was caused by exposure to Agent Orange.

At a January 2013 DRO hearing, the Veteran testified that he had a problem with high blood sugar in service and was treated with medication.  He reported that his ship had been exposed to Agent Orange while docked in Vietnam (prior to his service).  The Veteran testified that while he was assigned to the ship it was at the Portsmouth Naval Shipyard for refit and decontamination.  He maintained that he was one of the people working to decontaminate the ship and stated that is how he was exposed to Agent Orange.  He asserted that this Agent Orange exposure from the ship resulted in his development of diabetes.  He reported that he was treated with glyburide and DiaBeta while in service.  He stated that he was first treated by VA for diabetes in 1983.

In April 2013, a VA examiner noted that the records from Lovelace Medical Center show an impression of glucose intolerance and questionable type II diabetes mellitus in September 1987.  The examiner noted that a diagnosis of adult onset diabetes was rendered in 1985.  The examiner opined that diabetes mellitus is less likely than not related to service.  The examiner stated that the Veteran did not have an elevated glucose reading while on active duty. 

The Veteran's records were reviewed by a VA physician in August 2016.  She opined that the Veteran's diabetes mellitus did not manifest during service or within a year of the Veteran's separation from service.  She noted that a STR showed that the Veteran had a glucose level of 85 in July 1977.  The VA physician further noted that the STRs indicated that a glucose tolerance test was done as well, but the results were not noted.  She pointed out that there was no mention of diabetes mellitus from that day forward, including on discharge in December 1980.  She stated that it would be extremely unlikely that the Veteran would have had diabetes in service and the physicians who saw him never mentioned such and its evaluation and treatment.  She stated that there was no support to be found in the records for development of diabetes within a year of discharge.  She noted that in October 1985 the Veteran stated that he had had diabetes for three years.  

The Veteran submitted an opinion from a VA physician in December 2016.  The physician stated that the Veteran was exposed to barrels of Agent Orange on board Josephus Daniels in 1977.  He opined that the Veteran developed diabetes soon after the exposure.  The VA physician noted that in 1978 and 1979, while aboard the ship, the Veteran developed excessive urination and excessive thirst.  He stated that the Veteran was started on DiaBeta and other pills at that time.     

The Board notes that the Veteran entered service after the Vietnam War concluded and he does not assert that he is a Vietnam veteran.  Consequently, he is not entitled to presumptive service connection for diabetes mellitus that is available under 38 C.F.R. § 3.307(a)(6)(iii) for those veterans who served in Vietnam.  

The Board finds that the evidence does not factually support a finding of exposure to Agent Orange in service.  Although the Veteran contends that he was exposed while serving on Josephus Daniels, there is no evidence that the Veteran has personal knowledge that the ship had any Agent Orange contamination resulting from its docking at a port in Vietnam seven years prior.  As noted above, the JSRRC has found no exposure to herbicides based on equipment used in Vietnam.  The Board thus finds that the Veteran's statements concerning the presence of Agent Orange aboard Josephus Daniels is not competent evidence, and thus cannot support a finding of actual exposure.

The Board further finds that the Veteran's statements are not credible.  He has reported many conflicting dates as to when he first developed diabetes.  He has reported that he was first diagnosed with diabetes when he was 10 years old (1969), in 1974, in service (1979), and various dates subsequent to service.  Given the Veteran's conflicting statements, the Board is unable to rely on any of the Veteran's statements.  As the lay statements provided by the Veteran's longtime friend are based on information that the Veteran reported to the friend, the Board finds that such statements are also of no probative value.  

The Board also finds that the December 2016 favorable opinion from the VA physician is of no probative value.  This opinion is based on the statements provided by the Veteran, which the Board has found not to be credible.  Furthermore, the VA physician did not discuss the lack of any diagnosis of diabetes in the STRs.  Nor did he discuss that the earliest treatment records diagnosing diabetes were dated a number of years after discharge from service.  Additionally, he did not discuss that when the Veteran was treated for diabetes in 1985 he gave a history indicating that diabetes was diagnosed more than a year after discharge from service.  Consequently, the Board assigns no probative value to the December 2016 favorable VA opinion.  

In assessing the claim, the Board has considered the Veteran's and his friend's lay assertions that the Veteran incurred diabetes mellitus due to Agent Orange exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran developed diabetes mellitus due to alleged exposure to Agent Orange, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Regardless of whether or not the Veteran was actually exposed to Agent Orange, the most probative evidence of record is the April 2013 and August 2016 VA medical opinions.  The VA physicians reviewed the record, considered the Veteran's statements, and came to the conclusion that the Veteran's diabetes mellitus was unrelated to any aspect of service.  

As noted above, the STRs and the medical records in the years just following service show that the Veteran was not found to have diabetes during service or for more than a year after discharge from service.  The August 2016 VA physician reviewed the record and provided rationale for her opinion that the Veteran did not develop diabetes during service and that he did not develop diabetes within a year of discharge from service.  The April 2013 VA physician reviewed the record, including the Veteran's assertions, and provided rationale for his opinion that the Veteran's current diabetes is unrelated to service.  The greater weight of the evidence and the most probative evidence is against the Veteran's claim.  As the preponderance of the evidence is against the Veteran's claim, service connection for diabetes mellitus is not warranted. 

IV.  Secondary Claims

The Veteran asserts that he is entitled to service connection for a right hip disability, diabetic neuropathy of the lower extremities, diabetic retinopathy, ulcerations of the feet, left Charcot foot, vascular problems of the feet, degenerative joint disease of the knees, disability of the ankles, and erectile dysfunction.  He maintains that each of these disabilities is caused or aggravated by his diabetes mellitus.  As service connection for diabetes mellitus has been denied herein, the Veteran is not entitled to service connection for any disability as secondary to diabetes mellitus.  The Board notes that the Veteran does not have any service-connected disabilities.  Consequently, service connection may not be granted for any of these disabilities on a secondary basis.  38 C.F.R. § 3.310.

The STRs do not show that any of these disabilities were present in service.  The post service medical records do not show that any of these disabilities were present until a number of years after discharge.  The probative evidence does not indicate that any of these disabilities are otherwise related to service.  Accordingly, the preponderance of the evidence is against these claims and entitlement to service connection for a right hip disability, diabetic neuropathy of the lower extremities, diabetic retinopathy, ulcerations of the feet, left Charcot foot, vascular problems of the feet, degenerative joint disease of the knees, disability of the ankles, and erectile dysfunction is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for severe end-stage hypertrophic arthritis with derangement of the right hip, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for diabetic neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for diabetic neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for ulcerations, right foot, claimed as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for ulcerations, left foot, claimed as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for left Charcot foot, claimed as ankle condition and vascular problems, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for vascular problems of the left lower extremity, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for vascular problems of the right lower extremity, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for degenerative joint disease of the right knee, claimed as secondary to diabetes mellitus. 

Entitlement to service connection for a left ankle condition, claimed as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for a right ankle condition, claimed as secondary to diabetes mellitus, is denied.  




	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, is denied.  




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


